NOTE:	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 49- 61 (05/22/2020) are pending.  
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or correspond-ing special technical features. The expression “special technical features” shall mean those technical features that define a contri-bution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made with-out regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be con-sidered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)A product and a process specially adapted for the manu-facture of said product; or
(2)A product and process of use of said product; or
(3)A product, a process specially adapted for the manufac-ture of the said product, and a use of the said product; or
(4)A process and an apparatus or means specifically designed for carrying out the said process; or
(5)A product, a process specially adapted for the manufac-ture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).

Restriction is required under 35 U.S.C. 121 and 372.

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group 1, claims 49-54 (in part) 55-57 (in part) and 59-61 (in part) drawn to nucleic acid molecule comprising encoding one or more consensus Plasmodium spp. liver stage (LS) immunogen EXP1, EXP2 represented by SEQ ID NO: 1, P.vivax;  SEQ ID NO: 17 ,P. cynomolgi; or SEQ ID NO: 32, P.vivax (Nucleic acid represented by SEQ ID NO: 2, 3,18,19,33 or 34)  an immunogenic  composition and a method of immunizing a mammal against malaria

Group 2, claims 49-54 (in part) 55-57 (in part) and 59-61 (in part) drawn to nucleic acid molecule comprising encoding  one or more consensus Plasmodium spp. liver stage (LS) immunogen EXP3 represented by SEQ ID NO: 4,P.vivax;  SEQ ID NO: 20,P. cynomolgi; or SEQ ID NO: 35, P.vivax (Nucleic acid represented by SEQ ID NO: 5,6,21,22,36, or 37)  an immunogenic  composition and a method of immunizing a mammal against malaria



Group 4, claims 49-54 (in part) 55-57 (in part) and 59-61 (in part) drawn to nucleic acid molecule comprising encoding  one or more consensus Plasmodium spp. liver stage (LS) immunogen TLP21 represented by SEQ ID NO: 10,P.vivax;  SEQ ID NO: 26,P. cynomolgi ; or SEQ ID NO: 41, P.vivax (Nucleic acid represented by SEQ ID NO: 11,12,27,28,42 or 43)  an immunogenic  composition and a method of immunizing a mammal against malaria

Group 5, claims 49-54 (in part) 55-57 (in part) and 59-61 (in part) drawn to nucleic acid molecule comprising encoding one or more consensus Plasmodium spp. liver stage (LS) immunogen USIS3 represented by SEQ ID NO: 13,P.vivax ;  SEQ ID NO: 29, P. cynomolgi ; or SEQ ID NO: 44, P.vivax (Nucleic acid represented by SEQ ID NO: 14, 15,30,31,45 or 46)  an immunogenic  composition and a method of immunizing a mammal against malaria

Group 6 , claims 49-54 (in part) 55-57 (in part) and 59-61 (in part) drawn to nucleic acid molecule comprising encoding  one or more consensus Plasmodium spp. liver stage (LS) immunogen UIS10 represented by SEQ ID NO: 47, (Nucleic acid represented by SEQ ID NO: 48 or 49)  an immunogenic  composition and a method of immunizing a mammal against malaria

Group 7 claims 49-54 (in part) 55-57 (in part) and 59-61 (in part) drawn to nucleic acid molecule comprising encoding one or more consensus Plasmodium spp. liver stage (LS) immunogen SPECT1 and SPECT1 represented by SEQ ID NO: 50, (Nucleic acid represented by SEQ ID NO: 51 or 52) an immunogenic composition and a method of immunizing a mammal against malaria

Group 8 claims 49-54 (in part) 55-57 (in part) and 59-61 (in part) drawn to nucleic acid molecule comprising encoding one or more consensus Plasmodium spp. liver stage (LS) immunogen RON2 represented by SEQ ID NO: 53, (Nucleic acid represented by SEQ ID NO: 54 or 55)  an immunogenic  composition and a method of immunizing a mammal against malaria

Pursuant to 37 C.F.R. $ 1.475 (d), the ISA/US considers that where multiple products, processes and methods are claimed, the main invention shall consists of the first invention of the category first mentioned in the claims and the first recited invention of each of the other categories related thereto.  Accordingly the main invention Group 1,  comprises , claims 49-54 (in part) 55-57 (in 
             		

                                       	Further pursuant to 37 C.F.R. $ 1.475 (d), the ISA/US considers that any feature which the subsequently recited products and methods share with the main invention does not constitute a special technical feature within the meaning of PCT Rule 13.2 and that each of such products and methods accordingly defines a separate invention.  Therefore, the groups of inventions above do not constitute a special technical feature within the meaning of PCT Rule 13.2 and that each of such products and methods accordingly defines a separate invention.
	
	Accordingly Groups 1-8 are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept as stated above.

If applicant elects any one of the groups as discussed above, applicant is requested to elect any one of the nucleic encoding EXP1 and EXP2, EXP23, ICP, TMP21, UIS3, UIS10, SPECT1, SPECT2 and RON2 and inform the examiner which SEQ.ID.NO is elected.  Further, applicant is requested to let the Examiner know the corresponding nucleic acid SEQ.ID.NO
Applicant is requested to elect any one or more nucleotide sequences encoding one or more malaria antigen selected from the group consisting of: CSP, LSA1, TRAP, CelTOS and Amal and inform the examiner which antigen has been elected and its corresponding nucleic acid.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifi-cally point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Padmavathi Baskar whose telephone number is (571)272-0853.  The examiner can normally be reached on Mon-Fri 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully,

/Padmavathi Baskar/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        Padmavathi Baskar, Ph.D. (Microbiology and Immunology)